Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
David Lee Garner appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief in his civil rights action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Garner v. Supreme Ct., No. 3:11-cv-02702-TLW, 2012 WL 1570053 (D.S.C. May 2, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.